DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, Species 3 (Figure 3, suture 300), in the reply filed on 12/15/2021 is acknowledged. Claims 23, 24, 27, 28, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 21 is objected to because of the following informalities: a typographical error. Line 15 should read “to prevent the  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 22, 25, 26, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,492,780. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the patent claims. Specifically, the patent claims also recite a needle, a suture comprising a first end coupled with the needle and elongated body, a plurality of retainers extending along at least a portion of the periphery of the elongated suture body configured to resist movement of the suture in a direction substantially opposite to a deployment direction of the first end, and a second end that includes a fixed loop having a fixed loop diameter less than the needle diameter, the elongated suture body configured to extend through the fixed loop to form a variable loop having a variable loop diameter [circumference], movement of the elongated suture body is configured to vary the variable loop diameter 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kirsch et al. (US PGPUB 2010/0274283) discloses a self-retaining suture (2), a needle (12) coupled to the first end of the suture (Figure 3), a plurality of tissue retainers (18), and a fixed loop (14) at a second end of the suture (Figure 2). Ruff et al. (US PGPUB 2005/0267531) discloses a self-retaining suture (190; Figures 24-25), a needle coupled to the first end of the suture (illustrated as 280 in the alternate embodiment of Figure 38A, wherein it is disclosed a needle may be used in all embodiments in paragraph 49), a plurality of tissue retainers (94), and a fixed loop (192) at a second end of the suture (Figures 24-25). Wilk (US Patent No. 4,950,285) discloses a self-retaining suture (210), a needle (232) coupled to the first end of the suture (Figure 2), a plurality of tissue retainers (228), and a fixed loop (224) at a second end of the suture (Figure 2). Odermatt et al. (US PGPUB 2011/0282384) discloses a self-retaining suture (400), a needle (470) coupled to the first end of the suture (Figure 4a), a plurality of tissue retainers (440), and a fixed loop (460) at a second end of the suture (Figure 4a).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        January 6, 2022